Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).

3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
4.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 






Claim Rejection- 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Noridomi (Pub No. 20170004354) and further in view of Susskind (Pub No. 20200082157). 
Regarding claim 1, Noridomi discloses a looking away determination device comprising: a memory configured to store instructions (Para. 37: Memory); and a processor configured to execute the instructions (Para. 37) to: determine(Para. 37: determines whether or not the driver is looking aside while driving based on the face direction information) & (Para. 61-63: Face direction detection based on the face angle) & (para. 8 & 80-81: Degree of certainty[Wingdings font/0xE0]reliability information is greater than a threshold), the degree of certainty serving as an index of face likeness (Para. 55-57: Face reliability evaluation and comparing face image to determine reliability. Para. 62: Face likeness-Face image compare and determine if image is correct image) and the threshold value based on a degree of certainty of a face shown in an image (Para. 8: Face image detection based on reliability is greater than a first threshold value).
update the threshold value based on a degree of certainty of a face shown in an image obtained by imaging the driver.  
Susskind disclose update the threshold value based on a degree of certainty of a face shown in an image obtained by imaging the driver (Para. 102: A degree of certainty[Wingdings font/0xE0] unauthorized user face- Low degree of certainty. Threshold updated based on face detection).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the facial recognition process of Susskind’s disclosure with the face direction detection system, as taught by Noridomi. Doing so would have resulted in effectively determine the face direction based on image recognition threshold to control devices.
Regarding claim 2, Noridomi remains as applied above and continue to discloses wherein the processor is configured to execute the instructions to: determine whether a face having a degree of certainty equal to or greater than the threshold value is shown in the image obtained by imaging the driver (para. 8 & 80-81: Degree of certainty[Wingdings font/0xE0]reliability information is greater than a threshold) & (Para. 37: Face detection from an image of the driver).  
Regarding claim 3, Noridomi is silent regarding updating comprises updating the threshold value based on a statistical value of a degree of certainty of a face appearing in a plurality of images captured in a period from a time before a current time to the current time.  
Susskind disclose updating comprises updating the threshold value based on a statistical value of a degree of certainty of a face appearing in a plurality of images captured in a period from a time before a current time to the current time (Para. 102: A degree of certainty[Wingdings font/0xE0] unauthorized user face- Low degree of certainty. Threshold updated based on face detection) & (Fig. 16: Capture unlock attempted image-face appearing in a plurality of images captured in a period from a time before a current time to the current time. Image matching for unlock).
At the time of filling, it would have been obvious to use face image to unlock devices instantly. 
Regarding claim 4, Noridomi is silent regarding updating the threshold value based on the statistical value comprises reducing
Susskind disclose updating the threshold value based on the statistical value comprises reducing(Para. 102: Threshold updated based on face detection) & (Fig. 16: Matching score is greater than a threshold, unlock threshold. Para. 110: Threshold updated).
At the time of filling, it would have been obvious to use face image threshold value to determine face of the user. 
Regarding claim 5, Noridomi is silent regarding updating the threshold value based on the statistical value comprises updating, when the statistical value is less than a lower limit value of the threshold value, the threshold value to the lower limit value.
Susskind disclose updating the threshold value based on the statistical value comprises updating, when the statistical value is less than a lower limit value of the threshold value, the threshold value to the lower limit value (Para. 102: Threshold updated based on face detection) & (Fig. 16: Matching score is greater than a threshold, unlock threshold. Para. 110: Threshold updated).

Regarding claim 6, Noridomi is silent regarding updating the threshold value based on the statistical value comprises increasing the threshold value when the statistical value is greater than the threshold value.  
Susskind disclose updating the threshold value based on the statistical value comprises increasing the threshold value when the statistical value is greater than the threshold value (Para. 102: Threshold updated based on face detection static value) & (Fig. 16: Matching value is greater than a threshold, unlock threshold. Para. 110: Threshold updated & Providing unlock threshold 464P with stricter (e.g., higher) requirements may increase the security requirements for matching in process 450P).
At the time of filling, it would have been obvious to use face image threshold value to determine face of the user to provide instruction to the user deviuce.
Regarding claim 7, Noridomi is silent regarding updating the threshold value based on the statistical value comprises not changing the threshold value when the statistical value is lower than the threshold value.  
Susskind disclose updating the threshold value based on the statistical value comprises not changing the threshold value when the statistical value is lower than the threshold value (Para. 103-104: When device unlock, the threshold value based on the statistical value comprises not changing).
At the time of filling, it would have been obvious to use face image threshold value to determine face of the user. 
Regarding claim 8, Noridomi discloses a looking away determination system comprising: the looking away determination device and a camera that obtains the plurality of images by imaging (Abstract & Para. 32 & 37: Driver face detection based on camera images).

Regarding claim 9, Claim 9 corresponds to claim 1 and is analyzed accordingly.
Regarding claim 10, Claim 10 corresponds to claim 1 and is analyzed accordingly.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MD K TALUKDER/Primary Examiner, Art Unit 2648